DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pp. 12-14, filed 6/28/2021, with respect to claims 1-3, 5-13, and 15-30 have been fully considered and are persuasive.  The rejection of 5/3/2021 has been withdrawn. 

Allowable Subject Matter
Claims 1-3, 5-13, and 15-30 are allowed.
The following is an examiner’s statement of reasons for allowance:  The examiner agrees with applicant’s arguments filed 6/28/2021.  The prior art of record does not appear to teach or reasonably suggest an analysis step comprising the feature of identifying the spatial characteristics of a low frequency effect component in the soundfield include identifying a shape of said low frequency effect component in said soundfield, such that the processing and outputting steps are based on said analysis features.  Claims 1, 11, 21, and 30 are allowable over the prior art of record for this reason.  Dependent claims 2, 3, 5-10, 12, 13, 15-20, and 22-29 are allowable because they depend from an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on (571)272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Daniel R Sellers/Examiner, Art Unit 2653    
/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653